Citation Nr: 1817713	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating greater than 10 percent for a lumbar spine disability, with left lower extremity sciatica.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and G.F.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Veteran testified before the undersigned in a Board hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's back disability is rated 10 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  He contends that the current severity of his back disability warrants an increased evaluation.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Veteran last underwent VA examination in November 2012.  He contends that his disability has worsened since his November 2012 VA examination.  See September 2015 Hearing Transcript at 14.  The Veteran also provided testimony that he has muscle spasms in his back, pain radiates from his back down to his legs, at times his legs go numb, and that he uses a cane and back brace.  See September 2015 Hearing Transcript at 4, 6, 8, 9, 17, 19 and 25.  The Veteran has requested a new VA examination.  Given these allegations of worsening symptoms, an updated VA examination is necessary before the question as to whether a higher rating is warranted can be decided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding medical treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records since January 2018.

2.  After obtaining all outstanding records, the Veteran should be afforded an updated VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  Following a review of the claims file, the examiner should address the following:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected lumbar spine disability.  All appropriate testing, including range of motion, and lower extremity neurological examination should be performed.

b) The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion in degrees during those times.  If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented, including the dates and duration of each flare-up since 2011.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

c) The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.

d) Finally, the examiner must provide a full description of any functional effects that these disabilities have on his activities of daily living, and the description must reflect consideration of the Veteran's own statements.

The examiner must consider and discuss the following in his or her opinions:

* The Veteran's testimony that he regularly has muscle spasms in his back.
* His testimony that pain radiates from his back down to both his legs, causing his legs to go numb. 
* The Veteran's contention that he uses a cane and back brace to assist in walking.

The examiner should provide a complete rationale for all opinions provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

4.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




